Taylor v Behavioral Solutions NY, Inc. (2021 NY Slip Op 03394)





Taylor v Behavioral Solutions NY, Inc.


2021 NY Slip Op 03394


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Kapnick, J.P., Mazzarelli, Moulton, Mendez, JJ. 


Index No. 30177/18E Appeal No. 13932N Case No. 2020-04231 

[*1]Jacqueline Taylor as Mother and Guardian of Terrell Smith, Plaintiff-Appellant,
vBehavioral Solutions NY, Inc., Defendant-Respondent. John Doe, Defendant.


Michael G. O'Neill, New York, for appellant.

Order, Supreme Court, Bronx County (Elizabeth A. Taylor, J.), entered January 3, 2020, which denied plaintiff's motion for a default judgment against defendant Behavioral Solutions NY, Inc., unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff was not required to give defendant notice of her motion for a default judgment. When defendant failed to answer or appear after plaintiff served the summons and complaint by serving process on the Secretary of State, plaintiff made an additional service of the summons and complaint by first-class mail with the appropriate service and notice pursuant to CPLR 3215(g)(4). Plaintiff's failure to file the
affidavit of the notice/mailing required did not provide a basis for denying her motion, as she submitted sufficient proof establishing that she made the additional service (see Crespo v A.D.A. Mgt. , 292 AD2d 5, 9-10 [1st Dept 2002]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021